DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Arguments and Remarks filed on 11/30/2020.
Claims 1-22 are pending in this application.
Claims 1-21 are withdrawn from consideration.
Claim 22 is presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (J. Med, Chem. 2013, 56, 7574-7589) in view of Constantin Mamat et al. (Mini-Reviews in Organic Chemistry, 2009, 6, 21-24) and as evidenced by Pomper et al. (US 2014/0369931) is maintained for reasons of record in the previous office action filed on 05/28/2020.
	Applicant’s arguments filed on 11/30/2020 have been fully considered but they are not persuasive.
	Applicant’s arguments filed on 06/11/2019 have been fully considered but they are not persuasive. Applicant argues that the radiolabeled 125l compounds of instant claim were prepared in one-step by radioidination of the nitro precursor and differs significantly from the multistep process taught by Mamat and Pomper.
This argument is not persuasive since claim(s) drawn to a compound and not to method of preparing the radiolabeled 125l radiotracer compound. Methods of providing radiolabeled molecules are well known in the art and the artisan may resort to a variety of known methods to derive radiolabeled versions of compounds described and claimed here. Mamat discloses that click chemistry was readily adapted into the arsenal of labeling tools for radiotracer synthesis and was shown to be a promising tool for the radiolabeling of small molecules and low-molecular weight compounds. As such, standard radioiododestannylation reaction condition ([125l]Nal, H2O2, HCI] was used to introduce the gamma-emitter iodine-125 regioselectively in excellent radiochemical yields 2, N+(R2)3, -NH2 and B(OH)2 may be converted into radioisotopically labeled compounds by chemical reactions known to those in the art (0083) and reasonably would have expected success because it would advantageously enable an attractive approach for the design and synthesis of radiotracers for molecular imaging purposes an important isotope in nuclear medicine having optimal half-life and decay characteristics. Therefore, if the prior art teaches the identical chemical structure/compound, the properties applicant discloses and/or claims are necessarily present." This treatment results from In re Spada, which states that, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).Thus, obviousness based on similarity of structure and functions entails motivation to make the claimed compound in expectation that the compounds similar in structure will have similar properties. Therefore, one of ordinary skill in the art would have been motivated to make the claimed compounds in search for new forms to be used as radiotracers for imaging purposes. See In re Payne, 203 USPQ 245(CCPA 1979).

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618